Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment filed on 05/19/2021 and interview summary dtd. 05/25/2021.
Claims 5 – 6, 8 – 14 and 19 had been cancelled.
Claims 21 – 26 had been added new.
Claims 1 – 4, 15 – 18, 20 – 24 and 26 are allowed with the examiner’s amendment as follow.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ronald M. Pomerenke [reg# 43,009] on 05/25/2021.
The application has been amended as follows: 
Please amend claims 1, 7,  21 and 26 as:
Claim 1: 
Replace claim with ------1.	 A system comprising: 
a first power domain that draws power from a first power source having a first voltage level, the first power domain having an output that supplies current at a first regulated voltage level;

a third power domain that draws power from a second power source having a second voltage level that is higher than the first voltage level, the third power domain having an output that supplies current at the second regulated voltage level; and
a current distribution component that is in communication with the first power domain, the second power domain, and the third power domain and:
senses a metric comprising a sum of a first current level presently drawn from the first power domain and a second current level presently drawn from the second power domain; 
based on the metric, controls the second power domain to supply a first next amount of current at the second regulated voltage level and controls the third power domain to supply a second next amount of current at the second regulated voltage level while the first power domain supplies current at the first regulated voltage level; and
maintains the sum of the first current level drawn from the first power domain and the second current level drawn from the second power domain at or below a threshold amount of current available from the first power source.---------
Claim 7:
Please cancel the claim 7.
Claim 21: 
Replace claim with ------21.	A non-volatile memory device comprising: 

a second power domain that draws power from a second power source having a second voltage level that is higher than the first voltage level, the second power domain supplies current to the integrated circuit at the regulated voltage level, the second power domain comprising a second plurality of power MOSFETs configured to provide current from the second power source to the integrated circuit; and
control logic coupled to the first power domain and to the second power domain, wherein the control logic is configured to:
sense a current level drawn from the first power source during a present clock cycle; 
based on the current level drawn from the first power source during the present clock cycle, select a first number of the first plurality of power MOSFETs and a second number of the second plurality of power MOSFETs to provide current to the integrated circuit during a next clock cycle that follows the present clock cycle; 
maintain the current level drawn from the first power source at or below a threshold current available from the first power source; and
issue a control signal to the first power domain and to the second power domain during the next clock cycle to select the first number of the first plurality of power 
Claim 25:
Please cancel the claim 25.
Reasons for Allowance
	
Newly amended independent claims 1, 15, and 21 in view of the examiner’s amendment and for reasons argued by the applicant in pages 17 - 21 of the Remarks, filed 05/19/2021, and dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious as disclosed in the independent claims 1, 15 and 21 with proper motivation at or before the time it was effectively filed.
Therefore, claims 1 – 4, 15 – 18, 20 – 24 and 26 are hereby allowed in view of applicant’s persuasive arguments and amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany 


the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675.  The examiner can normally be reached on M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/NITIN C PATEL/Primary Examiner, Art Unit 2186